Title: To Benjamin Franklin from William Temple Franklin, 21 September 1776
From: Franklin, William Temple
To: Franklin, Benjamin


Honoured Sir,
Perth-Amboy Septr: 21st: 1776
I am very sorry to find, that my intended visit to my Father, does not meet with your approbation; and it likewise makes my Mother very uneasy; as she will not now be able to communicate the situation of her Family concerns, nor get that advice she is desirous of having, and without which she knows not how to act.
The method you mention of encloseing her Letters seal’d to Govr. Trumbull, she has tried with Col. Hamlen in her two last Letters, but has had no account of their being receiv’d, either open’d or unopened, tho’ there has been sufficient time for that purpose: she likewise knows not how to take the Liberty of encloseing a Letter to a Gentleman, with whom she is totally unacquainted, and who has not shewn any favour to her husband during his Imprisonment, but on the contrary, has rather been severe.
In my going, you might perhaps imagine, I should give such intelligence to my Father, as would not be thought proper for him to know, but I can assure you sir, that I am entirely ignorant of every thing relating to Publick Affairs, except the petty News, which is talk’d of by every body, and is in all the Publick Prints.
In my Fathers last Letter to my mother he leaves it to her, concerning my return to Philadelphia, while she continues in the same situation, that she is in now, and I believe she will keep me, unless she can hear from my Father, concerning her removal, as she will not be able to effect it without the assistance of Thomas; and as I mention’d before the Winter is approaching so fast, and the present troubles not likely to end, that there is no time to be lost.
Mr. Bache did not favour us with a call as he went along, but I suppose he will on his return.
My mother joins me in Duty to you and Aunt Mecome, and in desireing to be affectionately remember’d to Mrs. Bache and the Children. I am Honoured Sir, Your ever dutiful Grandson
W. T. Franklin
 
Addressed: To / Dr: Franklin / Philadelphia / per Post
